Citation Nr: 0619450	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  05-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
February 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  A lumbar spine disorder was not present during active 
service; the initial manifestation of such a disorder many 
years after service is not shown to be related to that 
service.

2.  A right hip disorder was not present during active 
service; the initial manifestation of such a disorder many 
years after service is not shown to be related to that 
service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may lumbar spine arthritis be presumed 
to have been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

1.  A right hip disorder was not incurred in or aggravated by 
active service, nor may right hip arthritis be presumed to 
have been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in January 2005.  The letter informed the veteran of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  This letter was issued prior to 
the March 2005 initial rating action, and there is therefore 
no prejudicial timing defect under Pelegrini.  There is no 
indication that the veteran has not been properly apprised of 
the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board notes that additional medical records were 
associated with the veteran's claims file subsequent to the 
issuance of the statement of the case in October 2005, 
without additional RO review as would be indicated by a 
supplemental statement of the case.  Under 38 C.F.R. 
§ 20.1304(c) (2005), "[a]ny pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board...must be referred to the agency of original jurisdiction 
for review, unless the procedural right is waived...."  No 
such waiver is associated with this case.  However, no 
additional action, in the form of obtaining a supplemental 
statement of the case or a waiver of further RO review, is 
necessary, in that the regulation requires that such action 
is required only when the evidence in question is 
"pertinent."  The evidence at issue consists solely of VA 
treatment records that are either duplicative of previous 
records, or reflect more contemporaneous treatment of 
disabilities already shown to have been manifested; as such, 
this evidence is cumulative and presents no information that 
had not already been of record and considered by the RO in 
March 2005.  In other words, this evidence is not pertinent 
to the Board's review of the claim.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that the questions of increased 
compensation and earlier effective dates were not addressed 
in the VCAA letters sent to the veteran.  However, inasmuch 
as no compensation is awarded herein, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file.  The veteran 
was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his case.  Essentially, all 
available evidence that could substantiate each claim has 
been obtained.  There is no indication in the file that there 
are additional available and relevant records that have not 
yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for certain enumerated 
disorders, to include arthritis, when that disorder is 
manifested to a compensable degree within a specified period 
(usually one year) after service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence clearly establishes that the veteran currently 
has a lumbar spine disability, to include degenerative disc 
disease and lumbar spine arthritis, and a right hip 
disability, to include right hip arthritis.  These matters 
are not in dispute, and Hickson element (1) is met with 
regard to both of the disabilities that are the subject of 
this appeal.

The evidence also clearly establishes that neither a lumbar 
spine nor a right hip disability was present during the 
veteran's period of active service.  The veteran's service 
medical records are devoid of any references to low back or 
right hip problems or injuries.  The report of his service 
separation medical examination, dated in February 1951, 
indicates that his spine and extremities were deemed to be 
normal, with no symptoms shown and no complaints of lumbar 
spine or right hip problems, or history thereof, noted.    

The fact that the service medical records do not indicate the 
inservice presence of either a lumbar spine or right hip 
disability, or symptoms thereof, with the implication that 
Hickson element (2), an inservice disease or injury, is not 
satisfied, does not necessarily preclude a finding that 
service connection cannot be granted.  As noted above, lumbar 
spine and right hip arthritis is currently manifested; 
arthritis can be presumed to have been incurred in or 
aggravated by service if it is manifested to a compensable 
degree within one year after service separation (that is, by 
February 1952); see also 38 C.F.R. § 3.303(d) (2005).  

The medical evidence, however, shows that both lumbar spine 
and right hip arthritis were both initially diagnosed many 
decades following the veteran's service separation.  The 
report of a May 2005 VA magnetic resonance imaging study of 
the lumbar spine indicates impressions to include arthritis, 
while a January 2003 VA x-ray report reflects an impression 
of degenerative narrowing of both right hip joint spaces.  
The evidence does not demonstrate that lumbar spine or right 
hip arthritis had been manifested prior to these dates, or by 
February 1952, and the presumptions set forth at 38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002), and 38 C.F.R. 
§§ 3.307, 3.309 (2005) are not available.   

Moreover, the medical evidence does not show that the current 
manifestation of lumbar spine and right hip disabilities is 
in any manner related to the veteran's service; see 38 C.F.R. 
§ 3.303(d) (2005).  The probative value of the veteran's 
statements, to the effect relating his current lumbar spine 
and right hip disabilities to an inservice injury, must be 
viewed in the context of the dearth of any demonstrated 
evidence that he has the requisite medical training or 
expertise to render him competent to proffer medical 
conclusions, such as a nexus opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (lay persons cannot 
offer medical opinions requiring medical knowledge).  The 
veteran's contentions do not outweigh the probative value of 
the medical evidence discussed above, which does not 
establish any relationship between the his current lumbar 
spine and right hip disorders and his service.

In brief, the medical evidence, while establishing that 
lumbar spine and right hip disorders are currently 
manifested, does not show that either of these disorders was 
present during service or, with regard to lumbar spine and 
right hip arthritis, within one year following separation 
from service, nor that either has been etiologically related 
to service by competent clinical evidence.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claims.

The Board notes that the veteran's representative, in both 
the statement submitted in lieu of a VA Form 646, and in the 
appellant's brief, characterized the issue on appeal with 
regard to the claim for service connection for a right hip 
disability as one in which service connection as secondary to 
degenerative disc disease was sought (see 38 C.F.R. 
§ 3.310(a)).  The question of service connection on a 
secondary basis has not been adjudicated, and is not before 
the Board on appeal.  While service connection has been 
established for frostbite residuals of each foot, service 
connection has not been established for degenerative disc 
disease, a claim that has in fact been denied in the instant 
decision.  The question of service connection for a right hip 
disability as secondary to degenerative disc disease question 
is accordingly not inextricably intertwined with the matter 
of service connection for a right hip disability on a direct 
basis and the Board's actions herein are not prejudicial to 
the veteran.  


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


